DETAILED ACTION
Claims 1-3, 5-9, 11-15, and 17-18 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don O’Brien on 3/2/2022.

The application has been amended as follows: 
2. (Currently Amended) The method of claim [[6,]] 1, further comprising: receiving a request from the mobile device for data through the mobile device pertaining to at least one item in the store; filtering the requested data based upon the selected location of the in-store shopper; and wherein the requested data is a location of a requested item within the store and the filtered requested data is directions to the location of the requested item based upon the location of the in-store shopper.  
3. (Currently Amended) The method of claim 2[[6]], wherein the requested data is product information pertaining to a product and the filtered requested data is product information positioned proximately to the selected location of the in-store shopper.  
6. (Canceled) 
8. (Currently Amended) The system of claim [[12,]] 7, wherein the program code of the module is further enabled to the computer-executable instructions, further enabled upon the execution in the memory to: receive a request from the mobile device for data through the mobile device pertaining to at least one item in the store; filtering the requested data based upon the selected location of the in-store shopper; and  

9. (Currently Amended) The system of claim 8[[12]], wherein the requested data is product information pertaining to a product and the filtered requested data is product information positioned proximately to the selected location of the in-store shopper.  
12. (Canceled)  
14. (Currently Amended) The computer program product of claim [[18,]] 13, wherein the method further includes: receiving, by the device, a request from the mobile device for data through the mobile device, the request from the mobile device pertaining to at least one item in the store; filtering the requested data based upon the selected location of the in-store shopper; and   
wherein the requested data is a location of a requested item within the store and the filtered requested data is directions to the location of the requested item based upon the selected location of the in-store shopper.  
15. (Currently Amended) The computer program product of claim 13[[18]], wherein the requested data is product information pertaining to a product and the filtered requested data is product information positioned proximately to the selected location of the in-store shopper.  
18. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks pp. 7-9, filed 1/18/2022, with respect to the §101 rejection have been fully considered and are persuasive.  The §101 rejection of claims 1-3, 5-9, 11-15, and 17-18 has been withdrawn. The examiner further notes that a hardware address of a mobile device, and wireless access points within a store are additional elements which constitute significantly more than the abstract idea by integrating the abstract idea into a practical solution.  The claims recite three wireless access points as hardware located in a brick-and-mortar store which use a wireless network request from a mobile device to determine a hardware address of the mobile and the location of the user in the store by triangulating the hardware address and the three wireless access points.  These additional elements are not merely a generic computer recited at a high level of generality nor are they simply applying the abstract idea to a particular technical field.
As noted by applicant in the remarks, the amendments were agreed to overcome the prior art in an examiner interview on 1/11/2022. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625